DETAILED ACTION
Claim Objections
1.	Claims 1, 3, 4, 21, 22 are objected to because of the following informalities: 
In claim 1, lines 10, “part” should be changed to “a part”
In claim 1, lines 11, 13, “bottom wall” should be changed to “bottom surface”
In claim 3, lines 11 - 13, “the capacitor structure is at least located on a side wall of the second recess, and is net located on a bottom wall of the second recess” is unclear as to whether it is being referred to “at least a portion of the capacitor structure is at least located on a side wall of the second recess, and is net located on a bottom wall of the second recess”
In claim 4, lines 2, “part” should be changed to “the part”
In claim 21, lines 1 - 2, “the capacitor structure is not located on a bottom wall of the recess” is unclear as to whether it is being referred to “at least a portion of the capacitor structure is not located on a bottom wall of the recess”
In claim 22, lines 1 - 2, “the capacitor structure is not located on a bottom wall of the recess” is unclear as to whether it is being referred to “at least a portion of the capacitor structure is not located on a bottom wall of a second recess”

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 – 9, 11 – 18, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (CN 102623451).
With regard to claim 1, Peng discloses an array substrate (fig. 2G), comprising:
a base substrate (210);
a first electrode (224) on the base substrate (210); and
a second electrode (244) at a side of the first electrode (224) facing away from the base substrate (210), the second electrode (244) being at least partly opposite to the first electrode (224) in a direction perpendicular to the base substrate (210), wherein
the first electrode (224) and the second electrode (244) are electrically insulated from each other, and a capacitor structure (C1) is constituted by a region of the first electrode (224) and a region of the second electrode (244) which are opposite to each other,
the capacitor structure (C1) comprises a portion (a portion of the electrode 224) forming part of a first recess (referred to as “A” by examiner’s annotation shown in fig. 2G below);
wherein the first recess (A) comprises a bottom wall (referred to as “A1” by examiner’s annotation shown in fig. 2G below) and a side wall (referred to as “A2” by examiner’s annotation shown in fig. 2G below), and an orthographic projection (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure on the base substrate (210) is located outside an orthographic projection (referred to as “C1B” by examiner’s annotation shown in fig. 2G below) of the bottom wall (A1) of the first recess (A) on the base substrate (210).

    PNG
    media_image1.png
    630
    741
    media_image1.png
    Greyscale



With regard to claim 2, Peng discloses the capacitor structure (C1) comprises a portion (portion of the electrode 224 and portion of a layer 230) forming a plurality of first recesses (A).
With regard to claim 3, Peng discloses an insulating layer (220 or 212, 214), wherein the insulating layer (220 or 212, 214) is located between the base substrate (210) and the first electrode (224) and comprises a second recess (referred to as “B” by examiner’s annotation shown in fig. 2G above) formed in the insulating layer (220), at least a portion (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure (C1) is at 

    PNG
    media_image2.png
    551
    737
    media_image2.png
    Greyscale


With regard to claim 4, Peng discloses the portion  (the portion of the electrode 224) of the capacitor structure (C1) forming at least part of the first recess (A) is at least partly overlapped with the second recess (B) in the insulating layer (220 or 212, 214), in the direction perpendicular to the base substrate (210).
With regard to claim 5, Peng discloses the insulating layer (220 or 212, 214) has a stacked structure and comprises at least two insulating sub-layers (212, 214) which are stacked 
With regard to claim 6, Peng discloses at least part of an insulating sub-layer (212) at a side (a bottom side) of the insulating layer (220 or 212, 214) closest to the base substrate (210) is not penetrated by the second recess (B).
With regard to claim 7, Peng discloses the second recess (B) comprises a plurality of second sub-recesses (B), the first recess (A) comprises a portion forming a plurality of first sub- recesses (A), the plurality of first sub-recesses (A) and the plurality of second sub-recesses (B) are in one-to-one correspondence, and each of the plurality of first sub-recesses (A) is located inside one of the plurality of second sub-recesses (B).
With regard to claim 8, Peng discloses the capacitor structure (C1) further comprises a dielectric layer (230) located between the first electrode (224) and the second electrode (244), so that the first electrode (224) and the second electrode (244) are electrically insulated from each other.
With regard to claim 9, Peng discloses comprising a thin film transistor (240), wherein the TFT (240) comprises an active layer (216a, 216b, 216c), a gate electrode (222) and a drain electrode (conductive region forming region W1 functioning as a drain electrode); the first electrode (224) is located in a same layer (layers 222, 224 functioning one layer defined as a same layer) with the gate electrode (222); and the second electrode (224) is located in a same layer with the drain electrode (conductive region forming region W1 functioning as a drain electrode).
claim 11, Peng discloses an electronic device (figs. 2G, 3, comprising a TFT 240 and a capacitor C1, functioning as a display panel) comprising the array substrate.
With regard to claim 12, Peng discloses an electronic device (figs. 2G, 3, comprising a TFT 240 and a capacitor C1, functioning as a display panel) comprising the array substrate.
With regard to claim 22, Peng discloses at least a portion (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure (C1) is not located on a bottom wall (referred to as “A2” by examiner’s annotation shown in fig. 2G below) of the second recess (B).

    PNG
    media_image2.png
    551
    737
    media_image2.png
    Greyscale


claim 13, Peng discloses a manufacturing method of an array substrate (fig. 2G), comprising:
providing a base substrate (210);
forming a first electrode (224) on the base substrate (210); and
forming a second electrode (244) on the first electrode (224), the second electrode (244) being at least partly opposite to the first electrode (224) in a direction perpendicular to the base substrate (210), wherein
the first electrode (224) and the second electrode (244) are electrically insulated from each other, and a capacitor structure (C1) is constituted by a region of the first electrode (224) and a region of the second electrode (244) which are opposite to each other,
the capacitor structure (C1) comprises a portion (a portion of the electrode 224) forming at least part of a first recess (referred to as “A” by examiner’s annotation shown in fig. 2G below); 
wherein the first recess (A) comprises a bottom wall (referred to as “A1” by examiner’s annotation shown in fig. 2G below) and a side wall (referred to as “A2” by examiner’s annotation shown in fig. 2G below), and an orthographic projection (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure on the base substrate (210) is located outside an orthographic projection (referred to as “C1B” by examiner’s annotation shown in fig. 2G below) of the bottom wall (A1) of the first recess (A) on the bass substrate (210).

    PNG
    media_image1.png
    630
    741
    media_image1.png
    Greyscale






With regard to claim 14, Peng discloses the capacitor structure (C1) comprises a portion forming a plurality of first recesses (“A” as indicated in fig. 2G above).
With regard to claim 15, Peng discloses before forming the first electrode (224), forming an insulating layer film (220) on the base substrate (210) and etching the insulating layer film (220) 
With regard to claim 16, Peng discloses the capacitor structure (C1) is at least formed on a sidewall of the second recess (B). |
With regard to claim 17, Peng discloses forming a gate electrode (222) of a thin film transistor (240) in a first patterning process (a process of forming 222, 224) of forming the first electrode (224); and forming source and drain electrodes (conductive region forming region W1 functioning as a source-drain electrode) of the TFT (240) in a second patterning process of forming the second electrode (244).
With regard to claim 18, Peng discloses an array substrate (fig. 2G), comprising: 
a base substrate (210); 
an insulating layer (220) located on the base substrate (210), the insulating layer (220) comprising a recess (B), the recess (B) penetrating at least part of the insulating layer (220) from a side of the insulating layer (220) facing away from the base substrate (210); and a capacitor structure (C1) at least located on a side wall of the recess (B), the capacitor structure (C1) comprising a first electrode (224), a second electrode (244) and a dielectric layer (230) located between the first electrode (224) and the second electrode (244);
an orthographic projection (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure on the base substrate (210) is located outside an orthographic projection (referred to as “C1B” by examiner’s annotation shown in fig. 2G below) of the bottom wall (A1) of the recess (B) on the bass substrate (210).

    PNG
    media_image3.png
    618
    742
    media_image3.png
    Greyscale


With regard to claim 21, Peng discloses at least a portion (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure (C1) is not located on a bottom wall (referred to as “A2” by examiner’s annotation shown in fig. 2G below) of the second recess (B).

    PNG
    media_image2.png
    551
    737
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN 102623451) in view of Kim (9,039,477).
claim 10, Peng discloses comprising a TFT (240) and a light-emitting element (for example, see background technique of the translation), wherein the TFT (240) comprises a drain electrode (a conductive region forming region W1, is connected to drain region 216c, functioning as a drain electrode), and the pixel electrode (260) is electrically connected with the drain electrode.

    PNG
    media_image1.png
    630
    741
    media_image1.png
    Greyscale


Peng does not clearly disclose the light-emitting element comprises a pixel electrode.
However, Kim discloses the light-emitting element comprises a pixel electrode.
.
Response to Arguments

6.	Applicant’s arguments filed 12/13/21 have been fully considered but they are not persuasive.
It is argued, at pages of the remark, that “Peng fails to disclose an orthographic projection of the capacitor structure on the base substrate is located outside an orthographic projection of the bottom wall of the first recess on the base substrate”. However, fig. 2G of Peng does show an orthographic projection (referred to as “C1A” by examiner’s annotation shown in fig. 2G below) of the capacitor structure on the base substrate (210) is located outside an orthographic projection (referred to as “C1B” by examiner’s annotation shown in fig. 2G below) of the bottom wall (A1) of the first recess (A) on the base substrate (210). Thus, applicant’s claims do not distinguish over Peng reference.

    PNG
    media_image1.png
    630
    741
    media_image1.png
    Greyscale


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826